     Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.2 Page 1 of 8




Gregory B. Smith (USB #6657)
GREG SMITH & ASSOCIATES (ALAPC)
111 East 5600 South, Suite 105
Murray, Utah 84107
Telephone: (801) 651-1512
email: gs@justiceinutahnow.com

          Attorney for Aimee Dansie.


                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE DISTRICT OF UTAH, CENTRAL DIVISION



                                                                     COMPLAINT FOR DAMAGES
AIMEE DANSIE,
                                                                       (JURY TRIAL DEMANDED)
                        Plaintiff,

    vs.                                                             Civil No.: 2:18-cv-00950 DB-DBP

MATT NIELSON AND RON JENSEN AND
CLEAR PATHWAYS RESIDENTIAL (RECOVERY
LIFESTYLE CENTER) LLC.1

                         Defendants.




                       COMPLAINT FOR VIOLATION
    OF THE FAIR LABOR STANDARDS ACT (UNPAID WAGES AND OVERTIME
        AND RETALIATION), AND UTAH WAGE AND CONTRACT LAWS.

            ______________________________________________________________


          Plaintiff, AIMEE DANSIE hereby complains against Defendants,


1
 Entity Number: 11057490-0160; Company Type: LLC – Domestic; Address: 2745 N JUNIPER CIR North Logan, UT 84341;
Registered Agent: MATTHEW R NIELSON
Registered Agent Address: 2745 N JUNIPER CIR North Logan, UT 84341




                                                                                                                  1
   Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.3 Page 2 of 8




demanding a trial by jury, and seeking relief as follows:

                                    PARTIES


      1.     Plaintiff, AIMEE DANSIE, presently resides in Utah. At all

times relevant herein, Plaintiff was a resident of the State of Utah, and all

acts herein complained occurred in the State of Utah.

      2.     Defendant, CLEAR PATHWAYS RESIDENTIAL, is a Utah

business entity and is an “employer” under the FLSA.

      3.     MATT NIELSON and RON JENSEN are both Utah residents.


                        JURISDICTION AND VENUE


      4.     This action is brought pursuant to the Fair Labor Standards

Act (FLSA), as codified, 29 U.S.C. 201 to 219 and pursuant to Utah state

employment and contract laws.

      5.     This Court has pendent jurisdiction of the related state law claims

asserted under 28 U.S.C. § 1367 because they arise from a nucleus of operative

facts common to the causes of action arising under this complaint, and because

exercising pendent jurisdiction serves the interests of judicial economy,

convenience and fairness to the parties.

      6.     Venue is proper in this Court pursuant to Utah Code § 78B-3-

304(2) and 28 U.S. Code § 1391 because all work completed and described

herein was performed in the State of Utah.




                                                                                   2
   Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.4 Page 3 of 8




                            PRELIMINARY STATEMENT


        This s a simple failure to pay minimum wage and overtime case (and illegal

retaliation based on the fact that Plaintiff complained about such, then was fired for

having raised such), coupled with violations of Utah state law. Defendants employed

the Plaintiff, Aimee Dansie, as a clinical director. Defendants put her on salary, but

such was a sham.

        Defendants failed to pay Plaintiff on time at least 11 times (on average they paid

her late by more than a couple of days). Plaintiff routinely worked over 40 hours in a

workweek. See Appendix.

        For these reasons Plaintiff seeks unpaid wages, liquidated damages, attorney

fees, and all other relief permitted under the Fair Labor Standards Act and related Utah

laws.

                            STATEMENT OF FACTS

        7.    At all times relevant, Defendants have been and continue to

be “employers” engaged in interstate commerce within the meaning of the

FLSA, 29 U.S.C. § 201, et seq. Defendants are employers (per the FLSA)

over Plaintiffs.

        8.    All Defendants acted in concert, so any alleged facts applies

to all of them.

        9.    The individuals names were also partners.




                                                                                         3
   Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.5 Page 4 of 8




        10.    At all times relevant, Defendants employed and continue to

employ, employees, including those like Plaintiff, who engage in

commerce or in the production of goods for commerce.

        11.    CLEAR PATHWAYS RESIDENTIAL (CPR) is a business

regulated by the FLSA, and was a covered enterprise during the time

Plaintiff worked for Defendants. They were employers within the meaning

of the FLSA.

        12.    During the time Plaintiff worked for Defendants, she was a

non-exempt employee according to the FLSA.

        13.    Plaintiff was hired by Defendants on or about November 15 of

2018.

        14.    She was fired on or about June 1, 2019 because she raised the

issue of Defendants not complying with the FLSA (paying her late and

raising FLSA issues – such as being paid a sham salary).

        15. At first, Plaintiff had an annual salary: $100,000, which was about

           $4,167.00 bi-weekly (on the 5 th and 2oth of each month).

        16. She worked approximately 65 hours per week during the entire time she

           worked for Defendants.

        17.    Defendants failure to properly pay Plaintiff per the terms of

the FLSA and Utah law was deliberate and willful.




                                                                                    4
   Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.6 Page 5 of 8




      18.      After Plaintiff complained to management about the lateness

of her checks, and the failure to pay overtime properly, the following acts

of retaliation occurred:

      a. Despite the fact that Plaintiff had a written contract that

            promised to pay her $100,00 per year through June 1, 2019, in

            April of 2019 her pay was cut to $2,450 every two weeks. Id.

      b. Matt Nielson in April of 2019 said that he was going to pay

            Plaintiff based on what he felt Plaintiff was worth (instead of per

            the written agreement).

      19.      Because of this action, both Plaintiff is incurring attorney fees

at the rate of $550 per hour (or whatever the Court will allow).

      20.      An administrative action took place in Utah, and the State of

Utah awarded Plaintiff $9,326 for unpaid wages, plus interest, which still

needs to be updated. Id.

      21.      Defendants paid her late 11 times (for 22 weeks).

                  a. The hours worked weekly were 65.

                  b. 65 hours times $7.25 (the unpaid minimum wage

                     liquidated damages amount) is $471.25 per week, which

                     is $10,367.50.

     22. After being fired – on June 2, 2019 - Plaintiff sent Defendants a

         written demand for payment for $9,318.00.

     23. Despite the demand, payment has not been made.



                                                                                   5
   Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.7 Page 6 of 8




     24. Plaintiff has filed this suit within 60 days of that demand; thus,

         Defendants owe an additional $16,666.00.

     25. A total of at least $36,359.50 is owed by Defendants to Plaintiff for

         the unpaid wages.

     26. After being fired, Plaintiff could not find other suitable work until

         July 8.

     27. Defendants were paying Plaintiff $273.97 per day (salary divided

         by 365).

     28. She was unemployed for 35 days, for a lost amount of $9,588.95.

     29. Now, she earns $198 per day (on average), for a difference of

         $75.97 per day, which are ongoing damages.

                            CAUSES OF ACTION

                      1. Violation of the Wage Requirement
                         of the Fair Labor Standards Act

      30.    Plaintiff incorporates by reference each of the preceding

paragraphs as though set forth herein at length.

      31.    Defendant violated the FLSA § 7, U.S.C. § 207 by failing to

pay overtime wages, and by retaliating against her for having raised the

unpaid wages issue (they docked her pay, and then, fired her, which

certainly changed the terms and conditions of her employment).

      32.    Pursuant to the FLSA § 16, 29 U.S.C. § 216, Plaintiff brings

this lawsuit to recover unpaid wages, overtime, wage differential,




                                                                                 6
   Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.8 Page 7 of 8




liquidated damages in an equal amount, attorney’s fees, and the cost of

this litigation.

                           2. Violation of Utah wage laws.

       26. Utah Code Ann. § 34-28-5 states:

(1)(a) When an employer separates an employee from the employer's

payroll the unpaid wages of the employee become due immediately, and

the employer shall pay the wages to the employee within 24 hours of the

time of separation at the specified place of payment. . . . . (c)(i) In case of

failure to pay wages due an employee within 24 hours of written demand,

the wages of the employee shall continue from the date of demand until

paid, but in no event to exceed 60 days, at the same rate that the

employee received at the time of separation. (ii) The employee may

recover the penalty thus accruing to the employee in a civil action. This

action shall be commenced within 60 days from the date of separation.

Bold added.

       3. Any other cause of action the facts (known or unknown) may

          support.

                        RELIEF REQUESTED/PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays judgment against Defendants for the

following relief:

            1.              All statutory, general, compensatory (as given above,

                 plus ongoing damages of $75.97 daily), consequential, and other



                                                                                    7
Case 2:19-cv-00537-DBB Document 2 Filed 07/29/19 PageID.9 Page 8 of 8




            damages allowed by law (such as late fees awarded by the Utah

            Commission for $2,812.73, and other penalties);

       2.               An order awarding damages for wrongful, constructive

            termination through retaliation;

       3.               An order requiring Defendants to pay all costs, legal fees,

            and expenses incurred in this action;

       4.               Any such further orders as the Court may deem just and

            proper under the circumstances, such as pre- and post-judgment

            interest.

   Dated this 28 th day of July, 2019



                                       GREG SMITH AND ASSOCIATES PC

                                                    /s/ Gregory B. Smith
                                                    Gregory B. Smith
                                                    Attorney for Plaintiff




                                                                                      8
